Title: To Benjamin Franklin from John Holker, 15 December 1782
From: Holker, John
To: Franklin, Benjamin


My Respectable friendRouen 15 of Decr 1782
It is hoigh time that I make you my Complements on your having obtaind Peas, & puting your Contery at Liberty; to which wee may Justley say, your Manly Conduct, & Supereor Judgment, has don the Business.
May you long Live my Good friend, to Injoy the Sweets of it, which is what I wish from my very Soule being most sincearly attached to you, & the Causes you have so Bravely susstaind.
My best Complements attend your Son, & Live in hopes that youl keep your Promis, & spend som days with us here before you Returne to the Land of Promis, it is what my wife desiers & Joyns with me in Beging youl not faile doeing us that Pleaseur.
I ever am with Respects & Sincerety My Dear friend your Most Obedt & affectionet Servant
J Holker
 
Notation: Holker, Rouen 15 Decr. 1782.
